                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARY MARTINEZ,

                      Plaintiff,
                                                                    1:19-cv-00870-KRS-JHR
v.


CITY OF ALBUQUERQUE, and
ALAN ARMIJO, in his official and
individual capacities,

                      Defendants.


                                     FINAL JUDGMENT

       Having dismissed with prejudice the federal claims in Plaintiff’s complaint and declined

supplemental jurisdiction over Plaintiff’s state law claims in an Order entered concurrently

herewith,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

as to Plaintiff’s causes of action arising under federal law and those claims are DISMISSED

WITH PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s state-

law claims are REMANDED to the Second Judicial District Court for Bernalillo County, New

Mexico.



                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by consent
